Citation Nr: 1803053	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for a thoracic spine disability, to include the propriety of the reduction o from 20 to 10 percent.

2.  Entitlement to an increased rating for major depressive disorder (MDD), to include the propriety of the reduction from 20 percent to a noncompensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  Service connection for the Veteran's back disorder was granted by rating action dated July 2007, at which time an initial 20 percent disability rating was assigned effective as of March 9, 2007.

2.  Following a February 2014 VA examination, in July 2014, the RO issued a decision reducing the Veteran's rating for her back disorder from 20 percent to 10 percent disabling effective February 11, 2014.

3.  Evidence available at the time of the rating reduction reflected improvement in the service-connected back disorder; the evidence of record showed that the Veteran's disability had been manifested by material improvement such that she no longer met the criteria for a 20 percent disability rating.

4.  Service connection for the Veteran's MDD was granted by rating action dated February 2008, at which time an initial 20 percent disability rating was assigned, effective November 20, 2007.

5.  Following a March 2014 VA examination, in July 2014, the RO issued a decision reducing the Veteran's rating for her MDD from 20 percent to noncompensable effective March 24, 2014.

6.  Evidence available at the time of the rating reduction reflected improvement in the service-connected MDD; the evidence of record showed that the Veteran's disability had been manifested by material improvement.

7. During the period from March 24, 2014, the Veteran's MDD was characterized by occupational and social impairment due to symptoms that are controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The reduction of disability rating for a back disorder from 20 percent to 10 percent was proper.  38 U.S.C. § § 1155 , 5103, 5107, 5112 (2014); 38 C.F.R. § § 3.105, 4.130, Diagnostic Code 5284 (2017).

2. The reduction of disability rating for MDD from 20 percent to noncompensable was proper.  38 U.S.C. § § 1155, 5103, 5107, 5112 (2014); 38 C.F.R. § § 3.105, 4.71a, Diagnostic Code 5284 (2017).

3.  The criteria for a rating in excess of 20 percent prior to February 11, 2014 for a back disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

4.  The criteria for a rating in excess of 10 percent from February 11, 2014 for a back disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).  

5.  The criteria for a rating in excess of 20 percent prior to March 24, 2014, for a psychiatric disorder, to include major depression, have not been met.  38 U.S.C. §§ 1110, 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9434 (2017).

6.  The criteria for a rating of 10 percent, but no more, from March 24, 2014, for a psychiatric disorder, to include major depression, have been met.  38 U.S.C. §§ 1110, 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9434 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction for a Thoracic Spine Disability and for MDD

Initially, the Board notes that the duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C. § 5103 (a) (2014); 38 C.F.R. § 3.159 (b),(c) (2017).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.  However, there are certain specific notice requirements which apply to a reduction in rating, and this will be discussed further in detail below.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in disability rating of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (2017) (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Specifically, where a reduction in the disability rating of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

Here, a July 2007 rating decision awarded the Veteran a rating of 20 percent for her back disorder under Diagnostic Code 5237 from March 9, 2007.  A February 2008 rating decision awarded a 20 percent rating for MDD under Diagnostic Code 9434 from November 20, 2007.  The Veteran subsequently filed increased rating claims, in May 2007 for her back disorder and in March 2011for her MDD.  The Veteran duly perfected his appeal with regard to those issues.  

A Statement of the Case issued in January 2014 advised the Veteran of the rating criteria for the issues on appeal, and reflects a consideration by the RO of entitlement to ratings in excess of those awarded.  Accordingly, these issues are ripe for appeal. 

Prior to the filing of her Form 9, the Veteran was afforded VA examinations in February 2014 and March 2014.  After the Form 9 was filed, the RO issued a July 2014 rating decision, reducing the Veteran's rating for both MDD and her back disorder.  While notice was not given under the provisions of § 3.105(e), the Veteran's overall rating percentage remained at 40 percent, which had stayed the same before and after the July 2014 rating decision.  As such, a rating reduction proposal was not issued.

Consequently, the Board finds that the RO did not violate any of the procedures required under 38 C.F.R. § 3.105 (e) (2017).  

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question for the Board to address is whether the reduction was warranted.  As for whether the reduction was proper on a factual basis, substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155 (2014).  The rating in question has been in effect for over five years.  See 38 C.F.R. § 3.344(c).

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. § 4.1 , 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277   (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107  (a); see also Brown, 5 Vet. App. at 421.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § § 4.2, 4.6 (2017).

Spine

For the period prior to February 11, 2014, the Veteran has been assigned a 20 percent rating for her spine disability under Diagnostic Code 5237, which addresses lumbosacral and cervical strain via the general rating formula for diseases and injuries of the spine.  For the period after February 11, 2014, she is assigned a 10 percent rating.

Under the general rating formula, a 50 percent evaluation is warranted when the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5237 (2016).  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5243, Note 1 (2016).


A 40 percent rating is warranted when the evidence shows: 

* Forward flexion of the thoracolumbar spine to 30 degrees or less;
* Favorable ankylosis of the entire thoracolumbar spine; or
Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


A 20 percent rating is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.
38 C.F.R. § 4.71a, DCs 5237 (2017).  


A 10 percent rating is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees;
* Combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; 
* Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or 
* Vertebral body fracture with loss of 50 percent or more of the height.

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5243, Note 2 (2017).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2017).

After a review of the evidence, the Board determines that the original rating of 20 percent no longer represents the Veteran's symptomatology, that the evidence reflects an improvement in the Veteran's condition and ability to function under the ordinary conditions of life and work.  Therefore, the reduction of the rating to 10 percent was appropriate.  In addition, the Veteran is not entitled to a rating in excess of 20 percent for the period prior to February 11, 2014.

To best determine the Veteran's disability picture over time, a chronological review of the evidence is in order.

Prior to February 11, 2014

The Veteran's July 2007 examination showed active and passive range of motion from 0 to 45 degrees, with pain on motion.  Additional loss on motion on repetitive use was noted, but was not below 30 degrees.  Accordingly, a 40 percent rating is not for application.  In addition, the examiner noted the lack of any "neurological red flags."  Radiation of pain to the back side of the left thigh was noted.  However, radiculopathy was not found, nor were there any other significant neurological abnormalities.  Additionally, the Veteran reported daily flare-ups lasting half an hour, precipitated by shopping, bending, standing, or sitting too long.  She reported that they were alleviated by lying down and by taking medication.  However, she denied additional limitation of motion or other functional impairments during flare-ups.  

Upon VA examination in June 2011 forward flexion was from 0 to 100 degrees, and combined range of motion was 230 degrees.  Flare-ups were not noted at the Veteran's June 2011 examination.  Neither examination showed evidence of intervertebral disk syndrome, nor was bed rest prescribed.  Finally, neither examination revealed muscle spasm, reversed lordosis, or abnormal kyphosis.  The above symptomatology is commensurate with a 20 percent rating, but no more.  See 38 C.F.R. § 4.71a, DC 5237 (2017).  With respect to the flare-ups reported at the July 2007 examination, there is no evidence demonstrating that during such flares there is additional functional limitation consistent with the next-higher evaluation.

The Board is aware of the Veteran's occupational limitations for this period as, outlined in an August 2012 statement.  Specifically, she sits in a chair while unloading her dishwasher, needs assistance with gardening, and has difficulty leaving home due to pain.  This may suggest that despite the improvement noted by the Veteran's June 2011 examiner, that she continued to struggle with activities of daily life.  However, despite the severity of these functional limitations, they are adequately addressed and compensated by the Veteran's rating of 20 percent for this period and do not warrant a rating in excess of this amount.    

From February 11, 2014

When next examined by VA in February 2014, the Veteran complained of pain on movement.  She endorsed flare-ups occurring once monthly.  Objectively, range of motion included 70 degrees of forward flexion and 25 degrees of extension, to include with repetition.  Moreover, while intervertebral disc syndrome has been diagnosed there was no indication that the Veteran was prescribed bed rest by a physician.  Further, while the Veteran walked with a cane and had a slow, antalgic gait, there was no muscle spasm severe enough to result in an abnormal gait or spinal contour.   These symptoms are commensurate with a 10 percent rating, but no more.  Id.

While the above range of motion results would ordinarily not support a 20 percent rating, this rating was continued in the absence of evidence showing sustained improvement.  

The Veteran was granted service connection for radiculopathy in a July 2014 rating decision.  Thus, while tingling of the toes in the left foot was reported, she now receives a rating for these symptoms.

Upon VA examination in February 2014, the Veteran complained of pain on movement.  However, her range of motion included 70 degrees of forward flexion and 25 degrees of extension.  Moreover, while IVDS has been diagnosed there was no indication that the Veteran had been prescribed bed rest by a physician.  Further, while the Veteran walked with a cane and endorsed a slow, antalgic gait, there was no muscle spasm severe enough to result in an abnormal gait or spinal contour.  The Veteran's range of motion, including pain, warrants a 10 percent rating.  

In reviewing this appeal the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in her lower back, resulting in difficulty doing housework, any additional functional loss caused by the pain is accounted for in her range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings she currently receives.




Neurological Abnormalities

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1 (2017).  

The Veteran is presently in receipt of a 10 percent disability rating for neurological symptoms in her bilateral lower extremities under 38 C.F.R. § 4.124a, DC 8520, which addresses paralysis of the sciatic nerve, as well as 8526, addressing neuritis in the posterior tibial nerve.  The Board feels that these are the most appropriate diagnostic codes.  Under both diagnostic codes, a 20 percent rating is warranted when the condition is "moderate" in nature.  

In February 2014, the Veteran's medical examiner diagnosed mild bilateral neuropathy.  While the Veteran had moderate intermittent pain, paresthesia and/or dysesthesia, and numbness, her nerve reflexes in her knees and ankles were normal (2+), she had normal muscle function, and normal sensitivity to light touch.  Accordingly, the July 2014 rating decision awarded the Veteran 10 percent ratings, which is warranted by the Veteran's symptoms.   

The Board has also considered whether the Veteran has any bowel or bladder complications, especially since she presented with urinary incontinence at a September 2015 medical visit.  While the evidence does reflect some urinary complications, it does not appear that they are neurological in nature.  Specifically, at the same visit in September 2015, the urinary incontinence was considered more likely due to her constipation and status post hysterectomy, rather than a neurological deficit.  Thus, while these urinary symptoms may have arisen during treatment to the spine, it is not a neurological complication.  Therefore, a separate rating is not warranted on this basis.


MDD

For MDD, the Veteran is rated at 20 percent prior to March 24, 2014, and at 0 percent from that date onward.  Again, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155 (2014).  As the rating decision in question has been in effect for more than five years, a material improvement in the disability under the ordinary conditions of life will warrant reduction in rating.  See 38 C.F.R. § 3.344(a) (2017).

The Veteran's psychiatric disorder is rated under 38 C.F.R. 4.130, Diagnostic Code 9434 (2017).  The 20 percent rating was awarded in a February 2008 rating decision. This decision noted that while the Veteran's depression was not caused by her service, it had been permanently worsened by her lumbar spine injury.  The RO awarded a rating of 20 percent, reasoning that the Veteran's MDD is 50 percent disabling when considering the effect of her lumbar spine, and that it would be considered 30 percent disabling without consideration of her lumbar spine.  

Under the applicable diagnostic criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 4.130, DC 9434 (2017).   

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
 which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted for a psychiatric disability if there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

After a review of the evidence, the Board determines that the original rating of 20 percent no longer represents the Veteran's symptomatology, that the evidence reflects an improvement in the Veteran's condition, and that therefore the reduction of the rating to a noncompensable level was appropriate.  In addition, the Veteran is not entitled to a rating in excess of 20 percent for the first period on appeal.  As to the second period on appeal, she is entitled to a rating of 10 percent, but no more.

At her February 2008 evaluation, the Veteran was dressed casually, and arrived twenty five minutes late, due to inclement weather.  No deficiencies in hygiene were noted.  The Veteran reported having become sober from drugs and alcohol eighteen years prior and attends regular meetings of Alcoholics Anonymous.  The Veteran's examiner attributed her diminished motivation and mood specifically to her spinal condition.  The examiner noted that because of the spinal condition, the Veteran is less motivated to try activities, which lowers her mood.  This is compounded by psychotropic medication, which causes weight gain, aggravating the spinal injury.  Despite the symptoms caused by this phenomenon, an increased rating is not warranted, as a 20 percent rating adequately compensates these symptoms.

The Veteran was able to function self-sufficiently, living by herself and caring for three pet dogs.  She also denied any problems with finances.  Finally, the Veteran did not report lapses in memory or judgment, or suicidal or homicidal ideations.  These symptoms are considered in her rating for this period.  The Veteran's June 2011 examiner noted similar symptoms attributable to the Veteran's spinal condition.  While the examiner noted dissociation from childhood trauma, this symptom does not bear on her depression secondary to her thoracolumbar spinal disorder.  Accordingly, an increase in rating for the period prior to March 24, 2014 is not warranted.

At her February 2014 evaluation, the Veteran presented as alert and oriented and attentive to conversation, although she was easily distracted.  Her mood was reported as okay and stable, despite daily feelings of sadness.  She was reported to be competent and accountable for her actions.  Her sleep quality was noted to be fair, although she had dissociative events from her childhood trauma.  Her euthymic mood and dissociative events were also documented in several subsequent treatment notes from April and June 2015.  Further, the Veteran did not endorse impaired memory or judgment, homicidal or suicidal ideations, or any delusions or hallucinations.  Socially, the Veteran was rejection sensitive, with daily feelings of sadness, emptiness, and emotional numbness.  Additionally, an August 2012 buddy statement from a close friend describes the Veteran's diminished ability to participate in leisure activities and maintaining her own hygiene.  However, the February 2014 examiner opined that the feelings behind these symptoms are due to the Veteran's childhood psychiatric disorders, rather than the depression brought on by her service.  

Thus, the Veteran's disability picture most closely resembles a 10 percent rating for MDD, and does not warrant a rating in excess of this; the Veteran's symptoms described above can be best described as mild and transient.  Moreover, a March 2016 record shows that the Veteran was prescribed lithium during the appeal period for her service connected MDD, and the record does not reflect that she discontinued any medication.  Because her depression symptoms are controlled by continuous medication during this period, a 10 percent rating is warranted.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her lumbar spine and psychiatric disabilities are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to describe her symptoms, but she is not competent to assert that her symptoms require higher disability ratings than she receives.  Such competent evidence concerning the nature and extent of the Veteran's psychiatric, spinal, and neurological disabilities have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the evidence of record, the Board determines that a 10 percent rating for the second period on appeal is warranted for the Veteran's psychiatric disability.  However, an increased rating is not warranted for the first period on appeal for the Veteran's psychiatric disability, nor for her lumbar spine disability, or her radiculopathy.


ORDER

The appeal for restoration of a 20 percent rating for a thoracic spinal disorder is denied.

The appeal for restoration of a 20 percent rating for a major depressive disorder (MDD) is denied.

Entitlement to a rating in excess of 20 percent prior to February 11, 2014 and in excess of 10 percent from that date for a back disorder is denied.

A rating in excess of 20 percent prior to March 24, 2014, for a psychiatric disorder, to include major depression is denied.
 
A rating of 10 percent, but no more, from March 24, 2014, for a psychiatric disorder, to include major depression is granted. 


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


